Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 23-24, drawn to methods for promoting survival of a motor neuron with a reduced level or activity of cyclin F relative to a control, for inhibiting degeneration of a motor neuron with a reduced level or activity of cyclin F relative to a control and inhibiting abnormal protein accumulation in a motor neuron with a reduced level or activity of cyclin F relative to a control, treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of cyclin F relative .
Group II, claim(s) 12-13, drawn to a recombinant viral vector comprising a nucleic acid sequence encoding cyclin F operably connected to a promoter that is operable in a motor neuron.
Group III, claim(s) 14-15, drawn to a method of identifying a candidate agent for treating or preventing a neurodegenerative condition.
Group IV, claim(s) 19-20 and 25-26, drawn to a kit for diagnosing the presence of a neurodegenerative condition in a subject, the kit comprising one or more reagents for determining the level or activity of cyclin F in a motor neuron and optionally instructions for carrying out that determination.
	
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a method for promoting survival of a motor neuron, inhibiting degeneration or abnormal protein accumulation in a motor neuron wherein the motor neuron with a reduced level or activity of cyclin F relative to a control, comprising increasing or stimulating expression of a nucleic acid sequence encoding cyclin F in the motor neuron, or a recombinant viral vector comprising a nucleic acid sequence encoding cyclin F operably connected to a promoter that is operable in a motor neuron, this technical feature is not a special technical feature as it does not make a contribution Bennett et al. (WO2014/062736, as in IDS) or Hogan et al. (Thesis, McCquarie University, Australia, 2014, as in IDS) or Williams et al. (Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253. as in IDS).  As found in the International Search Report, the Invention of the Group I was found to have no special technical feature that defined the contribution over the prior art of Bennett et al. (WO2014/062736, as in IDS). Bennett (WO2014/062736) teaches a method for promoting survival of a motor neuron in a subject with ALS comprising administering to the subject a C9ORF72 antisense or siRNA, wherein the motor neuron a subject with ALS is with a reduced level or activity of cyclin F relative to a control and wherein the C9ORF72 antisense or siRNA increases or stimulates expression of a nucleic acid sequence encoding cyclin F to normalize the expression and level of cyclin F in the motor neuron (see p. 15, line 13; p. 14-15; p. 7, lines 14-21; lines 27-32; p. 21; p. 51-55; p. 62-64, table 9; p. 76-80; p.86-89, claims 5), which meets the limitation of the claim 1. The expression level of cyclin F in motor neurons in ALS is reduced relative a control as evidenced by Hogan (see p.9, table 1.4 ; Hogan, Thesis, McCquarie University, Australia, 2014, as in IDS) or Williams et al. (see p. 1, abstract; p. 2, 2nd col, 2nd paragraph to p. 4, 1st co., 1st paragraph, table1; Williams et al., Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253, as in IDS). Therefore, claim 1 is anticipated by Bennett et al. (WO2014/062736, as in IDS). Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. In addition, the technical feature of a recombinant viral vector comprising a nucleic acid sequence encoding cyclin F operably connected to a promoter that is operable in a motor neuron is not a special technical feature as it st col.; p. 6, 2nd col., 3rd paragraph; Williams et al., Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253, as in IDS). Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of methods for promoting survival of a motor neuron with a reduced level or activity of cyclin F relative to a control, for inhibiting degeneration of a motor neuron with a reduced level or activity of cyclin F relative to a control and inhibiting abnormal protein accumulation in a motor neuron with a reduced level or activity of cyclin F relative to a control, treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of cyclin F relative to a control. Group II is directed to a technical feature of a recombinant viral vector comprising a nucleic acid sequence encoding cyclin F. Group III is directed to a technical feature of a method of identifying a candidate agent for treating or preventing a neurodegenerative condition. Group IV is directed to a technical feature of a kit for diagnosing the presence of a neurodegenerative condition in a subject, the kit comprising one or more reagents for determining the level or activity of cyclin F in a motor neuron. Therefore, the above Inventions do not share a common special technical feature as they comprise different steps and utilize different products, which demonstrates that each method has a different mode of operation and use of . 

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






Chang-Yu Wang
November 15, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649